Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 1 of 7
Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 2 of 7
Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 3 of 7
Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 4 of 7
Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 5 of 7
Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 6 of 7
Case 19-28474   Doc 1   Filed 11/15/19   Entered 11/15/19 12:24:41   Desc Main
                           Document      Page 7 of 7
